Citation Nr: 1735767	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  15-14 631A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of the left eye.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision in which the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA) denied entitlement to special monthly compensation based on loss of use of the left eye.  

In letters received in April 2015 and March 2017, the Veteran indicated that he was representing himself, claiming that his representative refused to help him and told him to represent himself.  Although the Veteran may revoke representation at any time, it is not clear that he has done so here as in August 2017, his representative filed a hearing memorandum on his behalf.  See 38 C.F.R. § 14.631(f)(1).  Therefore, the Board finds that the Veteran is currently still represented and shall proceed accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is service-connected for residuals of chorioretinitis of the left eye with scotoma, defective vision, and diplopia, effective since March 1964. 

2. The preponderance of the competent medical evidence of record shows that Veteran's left eye blindness is not due to his service-connected left eye residuals of chorioretinitis of the left eye with scotoma, defective vision, and diplopia.  


CONCLUSION OF LAW

The criteria for special monthly compensation (SMC) based on loss of use of the left eye have not been met.  38 U.S.C.A. §§ 1155, 1114 (k) (West 2015); 38 C.F.R. §§ 3.350(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in April 2014.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA obtained all identified and available service and post-service treatment records for the Veteran, and a VA examination was conducted in May 2014.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Also, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

The veteran claims entitlement to SMC based on the loss of use of his left eye.  

The record reflects that service connection has been established for residuals of chorioretinitis of the left eye with scotoma, defective vision, and diplopia, effective since March 1964.

A veteran is entitled to a rate of special monthly compensation if, as the result of service-connected disability, he has suffered blindness of one eye having only light perception.  This is referred to as an award of special monthly compensation (SMC) at the "(k)" rate.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  38 C.F.R. § 3.350(a)(4). 

On a report from the Hadley School for the Blind dated in January 2014, it was noted that the Veteran was totally blind in his left eye, and the diagnoses included cataract, right eye, and retinal detachment, left eye.  

On a VA examination in May 2014, it was noted that the Veteran had a history of service-time trauma to his face, causing an orbital fracture, and the chorioretinal scars that were present in his left eye have been presumed secondary to the trauma.  It was noted that the Veteran also had documented reduced vision in the left eye (20/50) from poorly described macular pathology, and that the double vision which was present, although described as periodic, was also presumed connected to the fracture.  It was also noted that the Veteran had surgery to repair a macular hole in the left eye in 1992.  The examiner indicated that the most likely progression of events was described by the following scenario:  service-time trauma to the left eye, causing previously documented chorioretinal scars, and also causing epiretinal membrane formation leading to traction on the macula and reduced vision, which eventually developed into a full thickness macular hole, necessitating intraocular surgery in 1992, which was anatomically successful.  The examiner also noted that the Veteran's left eye was now totally blind and phthisical due to recurrent retinal detachments in 1996, and opined that any connection between the prior, trauma-related retinal pathology and the rhegamatogenous retinal detachment would be purely speculative.  The examiner indicated that given that the left eye now has no light perception, by definition, the question of diplopia is no longer relevant.  

As noted above, the Veteran is service-connected for residuals of chorioretinitis of the left eye with scotoma, defective vision, and diplopia.  Although the competent medical evidence of record reveals that the Veteran has total blindness in his left eye, on the VA examination in 2014, the examiner opined that the Veteran's left eye was now totally blind and phthisical due to recurrent retinal detachments in 1996, and opined that any connection between the prior, trauma-related retinal pathology and the rhegamatogenous retinal detachment would be purely speculative.  Accordingly, because the total blindness in the left eye has not been attributed to his service-connected disability, the Veteran does not meet the criteria for an award of SMC at the "(k)" rate.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Therefore, the preponderance of the evidence is against the claim, and the claim for SMC based on loss of use of the left eye must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to SMC based on loss of use of the left eye is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


